DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 ( line 1) recites “the electronic components” which has an antecedent base issue. Examiner is considering it as “electronic components” instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over HIRANO et al. (US 5561321 A) (hereinafter Hirano) in view of Meisner et al. (US 2017/0001377 A1) (hereinafter Meisner) in view of  (Nagase et al. (US 2005/0214518 A1) (hereinafter Nagase) in view of Cho et al. (US 2011/0061906 A1) (hereinafter Cho)  [with evidence from Dean et al. US 2006/0040112, Hellwig et al. (US 2014/0272469 A1) & SAKAGUCHI et al. (US 2017/0219514 A1)].

Regarding claim 1, Hirano discloses,


    PNG
    media_image1.png
    529
    688
    media_image1.png
    Greyscale

A method of fabricating an electronic power module (power semiconductor module 68, col. 21) ….., 
the electronic module comprising a substrate (including 70, 72,28(56), 34(50),66, 34(46), 26(54), Fig. 10) having an…….plate (ceramic substrate 66, Col. 21) 5presenting opposite first and second faces (top and bottom face of 66 as first and second face respectively as shown), 
with a first metal layer (metallic layer 34(46), Col. 10, Col. 17) arranged directly on the first face of the …….plate, 
and a second metal layer (metallic layer 34(50), Col. 10, Col. 17) arranged directly on the second face of the …… plate (as seen);……….; 
and the method further comprising a step of forming at least one thermomechanical transition layer (26(54) as thermomechanical transition layer on interpretation that it is anticipated to transition heat away from the semiconductor element 60 towards heat sink 70) on at least one of the first and second metal layers (on first metal layer 34(46)),……...
But Hirano does not explicitly disclose,
The method is performed by additive manufacturing;
Ceramic substrate 66 is an electrically insulating plate,
at least one of the metal layers being made by a 10step of depositing a thin layer of copper and a step of annealing the metal layer.
said at least 15one thermomechanical transition layer comprising a material presenting a coefficient of thermal expansion that is less than that of the metal of the metal layer;
But Hirano additionally discloses,
 	34 constituted by copper-based sublayer 34b and 34c formed on tungsten layer 34a formed on alumina substrate 16, see abstract, Fig. 6.
And copper-based paste may be  printed to form a copper-layer on each of the respective top tungsten sub-layers in the opposite faces of the structure and the structure with the two copper layers is heated in an inert gas to form a structure similar to coated substrate 40 (col. 18, lines 49-60).
Since Hirano is not explicit about how 34 is formed on 66, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form metallic layer 34 by printing (a deposition process as widely known in art as evidenced by para [0056], Dean et al. US 2006/0040112, which states, “depositing the material by printing …”.) a copper layer on a tungsten layer formed  on the alumina substrate 66 and then heating in an inert gas (an annealing process as known in art as evidenced by Hellwig et al. (US 2014/0272469 A1) which states “annealing procedure may include heating in various environments, such as in an inert  gas , para [0064]”), according to disclosing of HIRANO, in order to form metallic layer 34(46) on alumina substrate 66 ,since it has been held that choosing from a finite number of identified, predictable solutions such as printing/depositing copper based layer on a tungsten layer and then heating/annealing in an inert gas to form a metallic layer on alumina substrate , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Hirano still does not explicitly disclose, 
The method is performed by additive manufacturing;
Ceramic substrate 66 is an electrically insulating plate,
said at least 15one thermomechanical transition layer comprising a material presenting a coefficient of thermal expansion that is less than that of the metal of the metal layer;
But Meisner discloses, 

Additive manufacturing , otherwise known in the art as 3D printing or rapid prototyping, has many advantages, which include: less energy for curing and more liberal considerations for opacifying pigments or composite additives (para [0122]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use additive manufacturing (for printing the copper-based layer 34b on the tungsten layer 34a), according to the disclosing of Meisner, in order to  get the advantage of less energy for subsequent heating/curing, as taught by Meisner above.   
Hirano & Meisner still does not explicitly disclose,
Ceramic substrate 66 is an electrically insulating plate,
said at least 15one thermomechanical transition layer comprising a material presenting a coefficient of thermal expansion that is less than that of the metal of the metal layer;
Meanwhile, Nagase discloses, 
Semiconductor power module may comprise ceramic substrate consisting of alumina, beryllia, silicon nitride or aluminum nitride with heat radiating plate formed on its rear and front surface (para [0002]) and this type of circuit board enables a high level of insulation to be obtained in a more stable manner than composite substrate formed from a resin substrate and a metal substrate, or resin substrate (para [0002]).
Since Hirano is not explicit about material of ceramic substrate 66, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use alumina as a material of the ceramic substrate 66 (such that ceramic substrate 66 is electrically insulating since alumina is an electrically insulating as widely known in art as evidenced by SAKAGUCHI et al. (US 2017/0219514 A1), para [0101]) according to the disclosing of Nagase above, in order to enable a high level of insulation to be obtained in a more stable manner than composite substrate formed from a resin substrate and a metal substrate, or resin substrate, as taught by Nagase above, since it has been held that choosing from a finite number of identified, predictable solutions such as alumina, beryllia, silicon nitride or aluminum nitride to form a ceramic substrate , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Hirano, Meisner & Nagase still does not explicitly disclose,
said at least 15one thermomechanical transition layer comprising a material presenting a coefficient of thermal expansion that is less than that of the metal of the metal layer;
Meanwhile Cho discloses,

    PNG
    media_image2.png
    349
    628
    media_image2.png
    Greyscale

	
	The circuit pattern 102A is provided on both the upper and lower surfaces of the insulation base member 101. The circuit pattern 102A provided on the upper surface of the insulation base member 101 includes a second conductive layer 102b formed on the insulation base member 101 and having a second thermal expansion coefficient and a first conductive layer 102a formed on the second conductive layer 102b and having a first thermal expansion coefficient smaller than the second thermal expansion coefficient, and the circuit pattern 102A provided on the lower surface of the insulation base member 101 includes a first conductive layer 102a formed on the insulation base member 101 and having a first thermal expansion coefficient and a second conductive layer 102b formed on the first conductive layer 102a and having a second thermal expansion coefficient greater than the first thermal expansion coefficient (para [0039].  
	The circuit patterns 102A and 102B may be formed of any metal so long as it has properties allowing it to constitute the first conductive layer 102a having the first thermal expansion coefficient or the second conductive layer 102b having the second thermal expansion coefficient greater than the first thermal expansion coefficient (para [0041]).
	and such arrangement described above “prevent the PCBs from being warped while they undergo a high temperature process or a reflow process during the semiconductor package fabrication process, ……..whereby stress generated due to the warping behaviors in the different directions is canceled out to maintain the PCBs in a horizontal state, and accordingly, the warping phenomenon of the PCBs can be significantly reduced” (see para [0044]).
	Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Hirano & Nagase such that material of thermo-nuclear transition layer 26(54) presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer 34(46) and material of 28(56) presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer 34(50) , according to teaching of Cho above, in order to prevent PCB from being wrapped while they undergoes high temperature process or a reflow process (e.g. while forming solder layers 62 and 72, Hirano, Fig. 10), as taught by Cho above.

Regarding claim 4,  Hirano, Meisner, Nagase & Cho disclose the method of claim 1 and further disclose, wherein the substrate comprises, on at least one of the first and second faces of the insulating plate, a stack of a metal layer  (34(46)) and a plurality of thermomechanical transition layers (26(54), 62), with said at least one stack presenting a gradient in its 35coefficient of thermal expansion (26(54) has lower co-efficient of thermal expansion compared to the co-efficient of thermal expansion of  34(46) as per claim 1 rejection above, so the stack showing gradient in its coefficient of thermal expansion).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HIRANO in view of Meisner in view of  Nagase in view of Cho and further in view of Liu et al. (US 2016/0325384 A1).

Regarding claim 3, Hirano, Meisner, Nagase & Cho  discloses the method  of claim 1 and further disclose, 25wherein the coefficients of thermal expansion of the materials used for the thermomechanical transition layers lie in the range 3 ppm/°C to 17 ppm/°C.
But Hirano additionally discloses, 28(56)/26(54) may be made of copper sheet (see Col. 21) i.e. materials used of both thermonuclear transition layers 28/56 and 26(54) may be copper. 
And Liu discloses, CTE (thermal expansion coefficient) of copper 17 ppm/0C (para [0051]).
Although Hirano, Nagase, Cho do not explicitly disclose CTE of Copper, Liu discloses CTE ( thermal expansion coefficient)  about 17 ppm/0C inherent to copper which falls  in the claimed range of 3-20 ppm/0C.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HIRANO in view of Meisner in view of  Nagase in view of Cho and further in view of Slaughter (US 2008/0149313 A1).

Regarding claim 5, Hirano, Meisner, Nagase & Cho   discloses the method  of claim 1  and further disclose further comprising a step of forming a radiator (fin 74, Col. 21) ……….from the last thermomechanical transition layer of the second face of the substrate(as seen in Fig. 10 above, 74  comprises the last thermomechanical transition material layer 70 of the second face of the substrate).
But does not explicitly disclose, by additive manufacturing.
But Slaughter discloses, 
…..the use of an additive process enables the use of more complex geometries in the exchanger assembly when needed; the fabrication process will grow the heat exchanger or compact heat exchanger in one piece, complete with core, exterior, interfacing flanges, fins and manifolds; eliminates assembly operations and maintenance of tools; and, provides the ability to manufacture complex monolithic structures… (see para [0005]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use additive manufacturing for fabricating the fin 74, according to disclosing of Slaughter, in order to grow the heat exchanger or compact heat exchanger in one piece, complete with core, exterior, interfacing flanges, fins, and manifolds; eliminates assembly operations and maintenance of tools; and, provides the ability to manufacture complex monolithic structures, as taught by Slaughter above.


Allowable Subject Matter

Claim 2 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 2 &  7, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein said at least 20one thermomechanical transition layer is deposited by depositing a powder bed of material or by spraying powder material, the deposited powder being set by scanning with a heat power source in an inert atmosphere (claim 2).

wherein the gradient in coefficient of thermal expansion decreases with increasing distance of layer of said at least one stack from said substrate (claim 7).

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

further comprising a step of making a package suitable for protecting the electronic components that are to be mounted on the first face of the substrate and of making connections suitable 10for electrically connecting the electronic module to external electrical elements, the package and the connections being made by additive manufacturing from the last thermomechanical transition layer of the first face of the substrate (claim 6). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                  
/SHAHED AHMED/Primary Examiner, Art Unit 2813